Citation Nr: 1629744	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a lower back disability.  

2.  Entitlement to service connection for a right lower extremity disorder, to include as secondary to a lower back disability.   

3.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to a lower back disability.   


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from November 1982 to September 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In March 2016, the Veteran testified before the undersigned Veterans Law Judge during hearing convened at the RO.  A transcript of the hearing has been included in the record.        

In the decision below, the Board will grant the claim to reopen service connection for a lower back disability.  The underlying claim and the service connection claims for lower extremity disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists solely of electronic claims files, and has been reviewed.  





FINDINGS OF FACT

1.  In January 2007, the RO denied a service connection claim for a lower back disability.  The Veteran did not appeal the decision to the Board, nor submit new and material evidence within one year of the decision. 

2.  Evidence received since January 2007 relates to unestablished facts necessary to substantiate the service connection claim for a lower back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision denying a service connection claim for a lower back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lower back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she has a lower back disability that relates to injuries she experienced during active service.       

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The Veteran's original claim to service connection for a lower back disorder was denied in January 2007.  The decision became final because the Veteran did not appeal the decision.  38 C.F.R. § 20.200.  In the final decision, the RO considered service treatment records (STRs) which were negative for treatment or complaints referable to the back, and VA treatment records noting diagnosis and treatment for back injury.  Based on this evidence, the RO denied the Veteran's claim, finding that there was no nexus between her current disability and her service.  

Final decisions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  In January 2007, the Veteran was advised of the rating decision and of her appellate rights.  She did not appeal, nor submit new and material evidence within one year of the decision. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed a claim to reopen service connection for the lower back disability in December 2011.  Additional evidence has been submitted into the record since then.  The record has received additional lay statements from the Veteran, to include her March 2016 Board hearing testimony, in which she describes an accident during service which she believes led to her current problems.  She also indicated on her March 2014 substantive appeal that her private physician informed her that her back problems were due to the rigors of service.  The record also contains additional private and VA treatment records noting the diagnosis and treatment for lower spine problems and related radiation problems in the lower extremities.  

The evidence associated with the claim to reopen service connection (i.e., the evidence included in the record since the final January 2007 rating decision) is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the Veteran's lay assertions that she incurred her back disorder during service are material, as is her March 2014 statement that she was informed by her physician that strenuous military activity caused her back problem.  She is competent to report medical nexus evidence as it has been communicated to her by a physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As supportive medical nexus evidence was not of record in January 2007, her statements tend to corroborate her claim to service connection.        

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., a relationship between current back problems and active service) necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a lower back disability is reopened.  



ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for a lower back disorder is granted.


REMAND

Additional medical inquiry is warranted into the reopened claim to service connection for a lower back disability, and into the claims for lower extremity disorders.  

The Veteran asserts service connection for neurological problems in the lower extremities, which she maintains relate to the lower spine.  Further, the Veteran has indicated an interest in service connection for other lower extremity disorders.  As the representative indicated during the hearing, STRs indicate injuries to the feet (e.g., fallen arches).  As such, medical inquiry should address both direct and secondary service connection theories of entitlement.  38 C.F.R. §§ 3.159.  

Lastly, all outstanding VA treatment records should be included in the electronic file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  The most recent records are dated in July 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. 
§ 3.159.     

2.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence, or to submit signed VA Form(s) 21-4142 pertaining to any outstanding private medical evidence, particularly any of which relates to her statement in March 2014 indicating that her physician told her that the rigors of service related to her back and lower extremities problems.  38 C.F.R. § 3.159.

3.  After the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of her lower back and lower extremity disorders.  The examiner should review the record prior to examination, and then respond to the following questions.   

(a)  What are the Veteran's lower back and lower extremity disorders?  Please include any lower back and lower extremity disorder diagnosed during the appeal period (i.e., since December 2011).   

(b)  For any back or lower extremity disorder diagnosed since December 2011:  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed disorder was caused by service or is otherwise related to active military service?

When addressing the issue of direct service connection, please consider the evidence of record (in STRs and lay assertions) indicating that the Veteran experienced back and lower extremity problems during service.  

(c)  With regard to any diagnosed lower extremity disorder:  If the answer to (b) is negative, and a lower back disability is found to be service connected, is it at least as likely as not that a diagnosed lower extremity disorder is proximately due to or the result of the lower back disability? 

(d)  With regard to any diagnosed lower extremity disorder:  If the answers to (b) and (c) are negative, and a lower back disability is found to be service connected, is it at least as likely as not that a lower extremity disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by the lower back disability?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then readjudicate the claims on appeal in light of all evidence of record.  If a claim remains denied, the Veteran and her representative should be provided with a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


